Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 1 of 47




    EXHIBIT A TO MOTION FOR SUMMARY JUDGMENT
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 2 of 47
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 3 of 47
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 4 of 47
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 5 of 47
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 6 of 47
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 7 of 47




       EXHIBIT A-1 TO MOTION FOR SUMMARY JUDGMENT              010994
Case 3:16-cv-00842-SDD-RLB   Document 76-7      04/10/19 Page 8 of 47


                                     Redacted




                                                                  011260
Case 3:16-cv-00842-SDD-RLB     Document 76-7   04/10/19 Page 9 of 47




                             Redacted




                                                                 011192
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 10 of 47




                                                               011203
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 11 of 47




                                                               011195
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 12 of 47




                                                           Redacted



                                                     Redacted




                                                                  011194
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 13 of 47




                                                               011177
           Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 14 of 47




Redacted




                                                                          011186
Case 3:16-cv-00842-SDD-RLB   Document 76-7       04/10/19 Page 15 of 47



                                      Redacted




              Redacted
              Redacted




                                                                 017462
Case 3:16-cv-00842-SDD-RLB   Document 76-7     04/10/19 Page 16 of 47



                                     Redacte
                                     d




              Redacted
             Redacted




                                                               017463
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 17 of 47




                                                               011175
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 18 of 47




                                                               011174
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 19 of 47




                                                       Redacted




                                                                  011171
Case 3:16-cv-00842-SDD-RLB   Document 76-7      04/10/19 Page 20 of 47



                                     Redacted




                                                                017466
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 21 of 47




            Redacted




                                                               011166
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 22 of 47




                                                               011161
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 23 of 47




                                                               011158
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 24 of 47




                                                               011159
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 25 of 47




                                                               011157
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 26 of 47




                                                        Redacted




                                                                   011096
Case 3:16-cv-00842-SDD-RLB   Document 76-7     04/10/19 Page 27 of 47



                                    Redacted




             Redacted

             Redacted




                                                               017465
Case 3:16-cv-00842-SDD-RLB   Document 76-7     04/10/19 Page 28 of 47


                                     Redacte
                                     d




                                                               017464
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 29 of 47




           Redacted




                                                               011094
           Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 30 of 47




Redacted




                                                                          011149
Case 3:16-cv-00842-SDD-RLB      Document 76-7   04/10/19 Page 31 of 47




                     Redacted




                                                                  011141
Case 3:16-cv-00842-SDD-RLB   Document 76-7      04/10/19 Page 32 of 47



                                      Redacte
                                      d




             Redacted
             Redacted




                                                                017467
Case 3:16-cv-00842-SDD-RLB   Document 76-7      04/10/19 Page 33 of 47




                                     Redacted




                                                                  011129
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 34 of 47




                                                               011131
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 35 of 47




                                                               011132
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 36 of 47




                                                               011117
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 37 of 47




                                                               011112
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 38 of 47




                                                               011108
           Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 39 of 47




Redacted




                                                                          011109
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 40 of 47




                                                          Redacted




                                                                011110
Case 3:16-cv-00842-SDD-RLB   Document 76-7      04/10/19 Page 41 of 47



                                      Redacte
                                      d




                                                                017468
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 42 of 47




                                                      Redacted




                                                                 020458
           Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 43 of 47




Redacted




                                                                        020459
Case 3:16-cv-00842-SDD-RLB   Document 76-7      04/10/19 Page 44 of 47

                                     Redacted




                                                                019698
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 45 of 47




              Redacted
             Redacted




                                                             019699
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 46 of 47




                                                              019784
Case 3:16-cv-00842-SDD-RLB   Document 76-7   04/10/19 Page 47 of 47




                                                              019785
